Per Curiam.  Cristi Beaumont, a full-time state-salaried public defender for the Fourth Judicial District, was appointed by the trial court to represent Appellant Fernando Navarro. Beaumont petitions this court to be relieved as counsel on appeal based on this court’s holding in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), which states that full-time, state-salaried public defenders are ineligible for compensation for their work on appeal. Since Rushing, the General Assembly passed Ark. Code Ann. § 19-4-1604(b)(2)(B) (Supp. 2005), which states: A person employed as [a] full-time public defender who is not provided a state-funded secretary may also seek compensation for appellate work from the Supreme Court or the Court of Appeals. Beaumont did not state in her motion whether she employs a state-funded secretary. Therefore, Beaumont’s motion to be relieved as counsel is denied without prejudice.